IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-41421
                          Summary Calendar


CHARLES DAVID TEAFATILLER,

                                         Petitioner-Appellant,

versus

JONATHAN DOBRE, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-505
                       --------------------
                         January 29, 2003

Before JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Charles David Teafatiller, a federal prisoner (# 02520-063),

appeals the district court’s dismissal of his 28 U.S.C. § 2241

habeas corpus petition.   In 1997, Teafatiller was convicted of,

inter alia, engaging in a continuing criminal enterprise (“CCE”),

in violation of 21 U.S.C. § 848, and was sentenced to a total of

30 years in prison.   Teafatiller argues that the district court

erred in dismissing his petition as improperly filed under

28 U.S.C. § 2241 and in concluding that he had not shown that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41421
                                  -2-

28 U.S.C. § 2255 provided an “inadequate” and “ineffective”

postconviction remedy.

     The district court concluded that Teafatiller’s claims were

not properly brought under 28 U.S.C. § 2241.    Section 2255

provides the primary means of collaterally attacking a federal

conviction and sentence.     Tolliver v. Dobre, 211 F.3d 876, 877

(5th Cir. 2000).   A 28 U.S.C. § 2241 petition is not a

“substitute” for a motion under 28 U.S.C. § 2255, and a “[§] 2241

petition that seeks to challenge the validity of a federal

sentence must either be dismissed or construed as a section 2255

motion.”    Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).

     Although Teafatiller could proceed under 28 U.S.C. § 2241 if

he demonstrated that 28 U.S.C. § 2255 relief was “inadequate or

ineffective” under the latter statute’s “savings clause,”

Robinson has failed to make such a showing.     See Reyes-Requena

v. United States, 243 F.3d 893, 904 (5th Cir. 2001) (to proceed

under “savings clause,” petitioner must show that (1) his claims

are based on a retroactively applicable Supreme Court decision

which establishes that he may have been convicted of a

nonexistent offense, and (2) his claims were foreclosed by

circuit law at the time when the claims should have been raised

in his trial, appeal, or first 28 U.S.C. § 2255 motion); Jeffers

v. Chandler, 253 F.3d 827, 829-31 (5th Cir.), cert. denied,

534 U.S. 1001 (2001).    The judgment of the district court is

AFFIRMED.

     Teafatiller’s request for an en banc hearing is DENIED.

See FED. R. APP. P. 35(a).